15-146
     Chen v. Lynch
                                                                                       BIA
                                                                                  Cheng, IJ
                                                                               A201 294 644
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   17th day of January, two thousand seventeen.
 5
 6   PRESENT:
 7            RALPH K. WINTER,
 8            DENNY CHIN,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   CHONG HUI CHEN,
14            Petitioner,
15
16                   v.                                              15-146
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONERS:                    Troy Nader Moslemi, Flushing, NY.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Shelley
27                                       R. Goad, Assistant Director;
28                                       Elizabeth R. Chapman, Trial
29                                       Attorney, Office of Immigration
30                                       Litigation, United States
31                                       Department of Justice, Washington,
32                                       DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Chong Hui Chen, a native and citizen of the

6    People’s Republic of China, seeks review of a December 30, 2014,

7    decision of the BIA, affirming a May 16, 2013, decision of an

8    Immigration    Judge   (“IJ”)    denying     asylum,    withholding      of

9    removal, and relief under the Convention Against Torture

10   (“CAT”).     In re Chong Hui Chen, No. A201 294 644 (B.I.A. Dec.

11   30, 2014), aff’g No. A201 294 644 (Immig. Ct. N.Y. City May 16,

12   2013).    We assume the parties’ familiarity with the underlying

13   facts and procedural history in this case.

14       Under the circumstances of this case, we review the IJ’s

15   decision as modified by the BIA: because the BIA relied solely

16   on the IJ’s adverse credibility determination, only that is

17   before us.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d
18   520, 522 (2d Cir. 2005).        The applicable standards of review

19   are well established.      8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin

20   v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

21       The    agency   may,   “[c]onsidering      the     totality     of   the

22   circumstances,”     base   a   credibility    finding     on   an   asylum


                                        2
1    applicant’s    “demeanor,       candor,       or    responsiveness,”      the

2    plausibility    of   his     account,      and   inconsistencies    in    his

3    statements    and    other    record       evidence   “without   regard    to

4    whether” they go “to the heart of the applicant’s claim.”                  8

5    U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

6    “We defer . . . to an IJ’s credibility determination unless . . .

7    it is plain that no reasonable fact-finder could make such an

8    adverse credibility ruling.”            Xiu Xia Lin, 534 F.3d at 167.

9    Further, “[a] petitioner must do more than offer a plausible

10   explanation for his inconsistent statements to secure relief;

11   he must demonstrate that a reasonable fact-finder would be

12   compelled to credit his testimony.”                Majidi v. Gonzales, 430

13 F.3d 77, 80 (2d Cir. 2005) (internal quotation marks and

14   citations    omitted).        Substantial          evidence   supports    the

15   agency’s determination that Chen was not credible.

16        First, the adverse credibility determination is supported

17   by inconsistencies between Chen’s testimony and the documentary

18   record.   The IJ was entitled to rely on an inconsistency between

19   Chen’s testimony and his record evidence regarding who paid for

20   his fine to secure his release from detention.                 See Siewe v.

21   Gonzales, 480 F.3d 160, 167 (2d Cir. 2007) (holding that the




                                            3
1    Court defers to the agency where competing inferences can be

2    drawn from the evidence).

3          Further, the IJ relied on several inconsistencies between

4    Chen’s testimony and his credible fear interview.                  While the

5    agency did not assess the reliability of the interview, we have

6    explained     that    “the   BIA    need      not    engage   in    ‘robotic

7    incantations’ or make any talismanic references to ‘close

8    examination’ or ‘special scrutiny.’”            Zhang v. Holder, 585 F.3d
9    715, 725 (2d Cir. 2009).           Rather, the agency can rely on an

10   interview record if it “displays the hallmarks of reliability.”

11   Id.     Those    hallmarks    were    present       here.     The    officer

12   “explained the purpose of the interview, the importance of

13   providing full and accurate testimony, and the fact that [Chen]

14   could   ask     for   clarification      at    any    point   during     the

15   proceedings.”     Id.   Further, a Mandarin interpreter was used

16   and the officer asked questions about Chen’s past harm and

17   future fear, which were memorialized in a typewritten document.

18         Chen testified that, during his detention in China, he was

19   slapped and kicked by his interrogators.                 However, in his

20   credible fear interview, Chen stated that he suffered electric

21   shocks to his stomach and was beaten with a hammer.                When asked

22   about this discrepancy, Chen admitted that he had lied.                 This


                                          4
1    inconsistency alone could support the IJ’s adverse credibility

2    determination.     See Siewe, 480 F.3d at 170 (“So a single false

3    document or a single instance of false testimony may (if

4    attributable to the petitioner) infect the balance of the

5    alien’s uncorroborated or unauthenticated evidence.”).       But

6    the IJ reasonably relied on additional inconsistencies between

7    Chen’s testimony and his credible fear interview regarding

8    where he was when he was arrested, what job he held in China,

9    how often he was forced to report to police, and who secured

10   his visa.    Chen did not offer any compelling explanations for

11   these inconsistencies.     See Majidi, 430 F.3d at 80.

12       Given the inconsistency findings, the agency reasonably

13   found Chen not credible.    See Xiu Xia Lin, 534 F.3d at 165-66.

14   That finding is dispositive of asylum, withholding of removal,

15   and CAT relief because all three claims are based on the same

16   factual predicate.    See Paul v. Gonzales, 444 F.3d 148, 156-57

17   (2d Cir. 2006).

18        For the foregoing reasons, the petition for review is

19   DENIED.     As we have completed our review, any stay of removal

20   that the Court previously granted in this petition is VACATED,

21   and any pending motion for a stay of removal in this petition

22   is DENIED as moot.     Any pending request for oral argument in


                                      5
1   this petition is DENIED in accordance with Federal Rule of

2   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

3   34.1(b).

4                              FOR THE COURT:
5                              Catherine O’Hagan Wolfe, Clerk




                                 6